PER CURIAM.
The questions arising in this case were properly ruled by Judge EEWMAÍí, and we only supplement his opinion found in the record by citing Lumber Co. v. Kiser, 91 Ga. 643, 649, 17 S. E. 972, 974, and Filer & Stowell Co. v. Empire Lumber Co., 91 Ga. 657, 18 S. E. 359. In the first-entitled case it is said:
*635“It therefore makes no difference whether the machinery, efe., be in fact personalty or not, as the statute treats the entire establishment, with all its equipments, as realty, relatively to the lien allowed by Code, § 1979. It is the manifest purpose of the statute that these liens shall cover not only the land upon which the mills, factories, etc., are situated, but also the structures themselves, and all the appliances necessary to their existence and complete running order as such establishments.”
The petition for revision is denied.